DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 05/05/2022 is acknowledged.

Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 6,296,699 B1) (“Jin” hereinafter), as evidenced by Millipore Sigma (Calcium hydroxide) (“Millipore” hereinafter) with respect to claim 1, and as evidenced by Eliasson (Sand Media Specifications, Rule Development Committee Issue Research Report-Draft, 2002)(“Eliasson” hereinafter) with respect to claim 9.

Regarding claim 1, Jin teaches an activated glass pozzolan (see Jin at C4 L31-36 teaching a waste glass binder composition, having glass powder… an alkali activator selected from the group consisting of… wherein alkali metal hydroxides is featured in the list, also see Jin at C6 L24-27 teaching if Alkali-Silica Reaction is… the primary concern when highly reactive aggregate is used in concrete, lithium activators are preferred, also see Jin at C6 L57-61 teaching various supplementary materials can be included in the glass binder… to improve various properties… for example, additional calcium hydroxide is desirable to reduce shrinkage and to improve surface finishing and water resistance, and see Jin at C5 L31-32 teaching glass may be qualified as a latent pozzolanic material), wherein the waste glass powder with lithium hydroxide activator and calcium hydroxide is taken to meet the claimed activated glass pozzolan.
Moreover, Jin teaches that the glass aggregate used in the present disclosure is obtained by crushing glass articles or containers and/or any other articles and subsequently grading the glass particles by using a series of U.S. standard sieves (see Jin at C8 L34-37).
Furthermore Jin teaches the thermal curing may be performed with or without the presence of under normal or elevated pressures (see Jin at C7 L22-24), and thermal curing can be performed by various means known in the art and is typically performed at temperature of about 40o C to about 120o C… curing time is typically about one hour to about sixty hours (see Jin at C7 L27-32).
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the composition of the waste glass binder composition comprising glass powder, lithium hydroxide activator and calcium hydroxide as taught by Jin, and the activated glass pozzolan of claim 1 and Specification at [022], [023] and [051] would appear to be substantially similar, as outlined in the Table below. Thus, the waste glass binder taught by Jin that includes etched surfaces, microcrystalline calcium silicate hydrate (C-S-H), and calcium carbonate, is expected to follow from the substantially similar composition of the claimed and prior art products and processes (as disclosed in the Specification at [022], [023], [028], [051] and claim 1).

Jin 
waste glass binder
Applicant’s disclosure
activated glass pozzolan
Composition/activation solution
waste glass powder,
lithium hydroxide,
and calcium hydroxide

(Jin at C4 L31-36, C6 L24-27, and C6 L57-61), wherein the pH of a calcium hydroxide saturated solution is 12.6 as evidenced by Millipore (see Millipore at page 2, physicochemical information, row 3 evidencing pH value is 12.6 in water at 20o C, saturated solution)
ground recycled glass, 
activation solution at a pH greater than about 11 including
calcium hydroxide and/or lithium salt and/or lithium hydroxide 

(Specification at [022] and [051])
Temperature
about 40o C to about 120o C

(Jin at C7 L27-32)
the elevated activation temperature can range from 20o C to about 225o C… temperature between about 150o C to about 220o C 

(Specification at [023] and [051], respectively)
Pressure
normal or elevated pressures

(Jin at C7 L22-24)
elevated pressure 

(Specification at [022] and [051])









Regarding claims 2-4, Jin teaches the limitations as applied to claim 1 above, and Jin further teaches that the present disclosure is generally applicable to any type of glass… more particularly directed at… re-using glass… one can obtain waste glass from any post-consumer glass articles… waste glass includes… soda-lime-silicate glass (see Jin at C5 L43-L54), thus meeting the claimed wherein the glass is soda lime glass (claims 2 and 3), and wherein the glass is at least partially recycled (claim 4).  Examiner broadly interprets “at least partially recycled” as at least some of the glass used is recycled glass or from waste glass.

Regarding claim 5, Jin teaches the limitations as applied to claim 1 above, and Jin further teaches waste glass according to the present disclosure should be in a powder form (see Jin at C5 L64-65), and waste glass powder can be generated by ball milling and pulverizing which is commonly known in the art (see Jin at C6 L2-4), wherein waste glass powder is taken to meet the claimed wherein the glass is ground glass because it is generated by ball milling and pulverizing which are synonyms for ground.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soroushian et al. (US 2016/0009594 A1) (“Soroushian” hereinafter), as evidenced by Millipore with respect to claim 1, and as evidenced by Eliasson with respect to claim 9.

Regarding claim 1, Soroushian teaches an activated glass pozzolan (see Soroushian at [0009] teaching a blend of particulate milled waste glass and a reactive particulate mineral or metal salt powder, and see Soroushian at [0032] teaching the compatible chemistry of glass and cement as well as the amorphous nature of glass promote successful use of milled waste glass as a partial replacement for cement in concrete… silica-rich glass offers desired pozzolanic qualities for beneficial reactions with cement hydrates), wherein the blend of particulate milled waste glass and a reactive particulate mineral or metal salt powder is taken to meet the claimed activated glass pozzolan.
Soroushian further teaches the pozzolanic reactions of milled waste glass with cement hydrates produce calcium silicate hydrate (see Soroushian at [0033]), and the waste glass according to the disclosure is augmented through addition of reactive particulate materials… wherein calcium carbonate powder is featured in the list… it is hypothesized that modification of milled… waste glass with reactive particulates accelerates the rate of hydration and early-stage strength development in recycled glass concrete by synergistic actions of the two involving at least one of the following mechanisms… potentially promoting the dissolution of carbon dioxide from air to sustain accelerated carbonation reactions… where the carbonation reactions transform… (b) the calcium hydroxide hydration phases of cement into calcium carbonate; ii) action of reactive particulates as nucleation sites to increase the probability of dissolved C–S–H encountering and precipitating on solid particles (see Soroushian at [0036]).  Soroushian also teaches examples of specific reactive particulate composition include… calcium carbonate… calcium hydroxide… featured in the list (see Soroushian at [0050]).
It has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the blend of particulate milled waste glass and a reactive particulate mineral or metal salt powder as taught by Soroushian, and the activated glass pozzolan of claim 1 and Specification at [022], [023], [028] and [051] would appear to be substantially similar, as outlined in the Table below.  Thus, the blend of particulate milled waste glass and a reactive particulate mineral or metal salt powder taught by Soroushian that includes etched surfaces, microcrystalline calcium silicate hydrate (C-S-H), and calcium carbonate, is expected to follow from the substantially similar composition of the claimed and prior art products and processes (as disclosed in the Specification at [022], [023], [028], [051] and claim 1).

Soroushian
a blend of particulate milled waste glass and a reactive particulate mineral or metal salt powder
Applicant’s disclosure
activated glass pozzolan
Composition/activation solution
particulate milled waste glass,
calcium carbonate or calcium hydroxide, wherein the pH of a calcium hydroxide saturated solution is 12.6 as evidenced by Millipore (see Millipore at page 2, physicochemical information, row 3 evidencing pH value is 12.6 in water at 20o C, saturated solution)

(Soroushian at [0009], [0032], [0033], [0036], [0050])

ground recycled glass, 
activation solution at a pH greater than about 11 including
calcium hydroxide and/or lithium salt and/or lithium hydroxide 

(Specification at [022] and [051])


Regarding claims 2-4, Soroushian teaches the limitations as applied to claim 1 above, and Soroushian further teaches the particular type of particulate glass is not particularly limited… the particulate glass composition can include mixed-color waste glass (e.g., post-consumer waste glass)… the particulate glass can be a soda-lime glass (see Soroushian at [0047]), thus meeting the claimed wherein the glass is soda lime glass (claims 2 and 3), and wherein the glass is at least partially recycled (claim 4).  Examiner broadly interprets “at least partially recycled” as at least some of the glass used is recycled glass or from waste glass.

Regarding claim 5, Soroushian teaches the limitations as applied to claim 1 above, and Soroushian further teaches waste glass… is milled to about the particle size of cement (see Soroushian at [0011]), wherein milled waste glass is taken to meet the claimed wherein the glass is ground glass.

Regarding claims 6-8, Soroushian teaches the limitations as applied to claim 1 above, and Soroushian further teaches waste glass… is milled to about the particle size of cement (e.g., about 1 µm to 100 µm, about 2 µm to 25 µm, or about 10 µm average particle size) (see Soroushian at [0011]), wherein the particle size range of about 2 µm to 25 µm is taken to meet the claimed wherein the particles have a diameter of about 1 µm to about 100 µm (claim 6) because the particle diameter and powder size is similar in this context; wherein 90% of particles fall through a 45 µm screen (claim 7); and wherein 85% of particles fall through a 45 µm screen (claim 8) because 100% of the milled glass of particle size range of about 2 µm to 25 µm will fall through a 45 µm screen.
With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
















Regarding claim 9, Soroushian teaches the limitations as applied to claim 1 above, and please see claims 1 and 6-8 rejection above because they are incorporated herein.
Examiner defines coefficient of uniformity as the ratio of D60 to D10 as evidenced by Eliasson (see Eliasson at pages 3-4, bridging paragraph evidencing that uniformity coefficient, Uc is calculated by dividing D60 (the size of screen opening where 60% of a sample passes and 40% is retained) by D10 (the effective particle size- that size of screen opening where 10% of a sample passes and 90% is retained), thus coefficient of uniformity is a measure of particle size distribution.
Soroushian further teaches wherein the particles have a 2-3 coefficient of uniformity because it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the milled glass with particle size range of about 2 µm to 25 µm as taught by Soroushian (see Soroushian at [0011]), and the glass particles with diameter of about 1 µm to about 100 µm of claims 6-8 would appear to be substantially similar.  Thus, the milled glass with size range of about 2 µm to 25 µm as taught by Soroushian is reasonably expected to have particles having a 2-3 coefficient of uniformity.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soroushian, as evidenced by Eliasson.
Examiner notes that the rejection below is provided to expediate the prosecution, in case the applicant does not agree with the Examiner’s position that Soroushian teaches claim 9.

Regarding claim 9, Soroushian teaches the limitations as applied to claim 1 above, but Soroushian does not explicitly teach wherein the particles have a 2-3 coefficient of uniformity.  Examiner defines coefficient of uniformity as the ratio of D60 to D10 as evidenced by Eliasson (see Eliasson at pages 3-4, bridging paragraph evidencing that uniformity coefficient, Uc is calculated by dividing D60 (the size of screen opening where 60% of a sample passes and 40% is retained) by D10 (the effective particle size- that size of screen opening where 10% of a sample passes and 90% is retained), thus coefficient of uniformity is a measure of particle size distribution.
However, Soroushian teaches that the various components of the disclosed compositions (e.g. … particulate glass composition…) can be characterized by one or more size distribution parameters… a general size parameter can represent the size distribution characteristics of a specific material for all of the material in the cementitious binder and/or concrete compositions… the distribution and corresponding distribution parameters can be number-, surface area-, volume-, or weight-based… size distributions can be determined by any suitable method (see Soroushian at [0042]).  And, Soroushian teaching the cement, particulate glass composition… can have similar sizes/size distributions in the cementitious binder composition… when different particulate species have similar sizes in the cementitious binder (e.g., as a result of milling or otherwise), they also have similar specific surface areas… thus promoting surface-limited heterogeneous hydration reactions at similar rates during curing… conversely, substantially different sizes could result in the larger particle being rate-limiting, resulting in potentially wasted energy in milling the smaller particles to a size smaller than necessary for promoting glass-salt/mineral cement interactions in a particular cementitious binder composition (see Soroushian at  [0053]).
As such, one of ordinary skill in the art would have appreciated that coefficient of uniformity is measure of a particle size distribution and particle size distribution is appreciated as a result-effective variable in the particulates (such as milled glass) in cementitious binder composition that could be optimized to provide the desired surface-limited heterogeneous hydration reactions during cement curing as taught by Soroushian.  Furthermore, the particle size distribution of milled glass should have similar sizes/size distributions with the cement, so as to promote surface-limited heterogeneous hydration reactions at similar rates during curing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized a particle size distribution (such as coefficient of uniformity) in order to provide the desired surface-limited heterogeneous hydration reactions during cement curing as taught by Soroushian so as to arrive at a range as claimed.  Furthermore, the particle size distribution of milled glass should have similar sizes/size distributions with the cement, so as to promote surface-limited heterogeneous hydration reactions at similar rates during curing.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin.









Regarding claim 6, Jin teaches the limitations as applied to claim 1 above, and Jin further teaches that the glass powder passes through at least one US standard sieve number 100 (opening size 0.15 mm or (150 µm)), preferably passing through sieve number 200 (opening size 0.075 mm (or 75 µm)) (see Jin at C4 L32-35), wherein the glass powder passing through sieve number 200 (opening size 0.075 mm (or 75 µm)) overlaps with the claimed wherein the particles have a diameter of about 1 µm to about 100 µm because the particle diameter and powder size is similar in this context. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1 above, and further in view of Soroushian, as evidenced by Eliasson with respect to claim 9.

Regarding claims 7-8, Jin teaches the limitations as applied to claim 1 above, but Jin does not explicitly teach wherein 90% of particles fall through a 45 µm screen (claim 7); and wherein 85% of particles fall through a 45 µm screen (claim 8).

As mentioned, Jin teaches that the glass powder passes through at least one US standard sieve number 100 (opening size 0.15 mm or (150 µm)), preferably passing through sieve number 200 (opening size 0.075 mm (or 75 µm)) (see Jin at C4 L32-35), and waste glass powder can be generated by ball milling and pulverizing which are commonly known in the art (see Jin at C6 L2-4).
	Like Jin, Soroushian teaches milled waste glass (see Soroushian at [0011] teaching waste glass… is milled to about the particle size of cement (e.g., about 1 µm to 100 µm, about 2 µm to 25 µm, or about 10 µm average particle size), wherein the particle size range of about 2 µm to 25 µm is taken to meet the claimed wherein 90% of particles fall through a 45 µm screen (claim 7); and wherein 85% of particles fall through a 45 µm screen (claim 8) because 100% of the milled glass of particle size range of about 2 µm to 25 µm will fall through a 45 µm screen.
	Soroushian also teaches the cement, particulate glass composition… can have similar sizes/size distributions in the cementitious binder composition… when different particulate species have similar sizes in the cementitious binder (e.g., as a result of milling or otherwise), they also have similar specific surface areas… thus promoting surface-limited heterogeneous hydration reactions at similar rates during curing… conversely, substantially different sizes could result in the larger particle being rate-limiting, resulting in potentially wasted energy in milling the smaller particles to a size smaller than necessary for promoting glass-salt/mineral cement interactions in a particular cementitious binder composition (see Soroushian at  [0053]).
As such, one of ordinary skill in the art would appreciate that Soroushian teaches waste glass is milled to about the particle size of cement range of about 2 µm to 25 µm so as to achieve similar sizes/size distributions in the cementitious binder composition, similar specific surface areas, thus promoting surface-limited heterogeneous hydration reactions at similar rates during curing, and seek those advantages by milling the waste glass in Jin to about 2 µm to 25 µm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to mill the waste glass in Jin to about 2 µm to 25 µm as taught by Soroushian so as to achieve similar sizes/size distributions in the cementitious binder composition, similar specific surface areas, thus promoting surface-limited heterogeneous hydration reactions at similar rates during curing.

	
Regarding claim 9, Jin teaches the limitations as applied to claim 1 above, and please see claims 7-8 rejection above based on Jin in view of Soroushian, as it is incorporated herein.  Additionally, please see claim 9 rejection above based on Soroushian as the rejection applies here as well.  In summary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized a particle size distribution (such as coefficient of uniformity) in order to provide the desired surface-limited heterogeneous hydration reactions during cement curing as taught by Soroushian so as to arrive at a range as claimed.  Furthermore, the particle size distribution of milled glass should have similar sizes/size distributions with the cement, so as to promote surface-limited heterogeneous hydration reactions at similar rates during curing.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735